Title: Thomas Jefferson to Robert Patton, 25 December 1817
From: Jefferson, Thomas
To: Patton, Robert


                    
                        Sir
                        Monticello
Dec. 25. 17.
                    
                    On my return hither after an absence of 6. weeks I find your favor of the 4th informing me of the arrival of a case of books for me from Paris. I have as yet recieved no account or invoice of them from Messrs Desbures freres from whom they come, nor know otherwise their cost than from a paragraph in mr Beaseley’s letter of Sep. 29. in these words. ‘by the ship Atlas Capt Jennison bound to Alexa I have this day shipped to the care of Robert Patton jr a case of books recieved from Des Bures freres of Paris for you, value 700. francs.’ this may serve perhaps for a first entry, and on reciept of the invoice I will send the correct amount under any form and formality which you will be so good as to advise me of, and on notifying to me the duties & charges, they shall be instantly remitted to you. in the mean time I will request you to add to your kindness that of sending the books by a safe vessel to Richmond to the address of Messrs Gibson and Jefferson, my correspondents there, who will pay the freight & other charges on my accept account. I pray you to recieve my thanks for the obliging trouble you have been so good as to take in this business and to be assured of my great esteem and respect.
                    
                        Th: Jefferson
                    
                 